P.O. Box 2600 Valley Forge, PA 19482-2600 May 26, 2017 U.S. Securities and Exchange Commission Attention: Lisa N. Larkin treet, N.E. Washington, DC 20549 RE: Vanguard Chester Funds File No. 2-92948 Rule 461(a) Request for Acceleration Commissioners: Pursuant to Rule 461(a) under the Securities Act of 1933, Vanguard Chester Funds (the Trust) and its distributor, Vanguard Marketing Corporation, respectfully request that the effectiveness of the Trusts registration statement on Form N-14 be accelerated to 9:00 a.m. on Tuesday, May 30, 2017. Pre-Effective Amendment No. 2 for Vanguard Institutional Target Retirement 2010 Fund was filed today, May 26, 2017. Please contact Jaliya Faulkner at (610) 669-2153 with any questions or comments. Sincerely, VANGUARD CHESTER FUNDS Name: Laura Merianos Title: Assistant Secretary VANGUARD MARKETING CORPORATION, Distributor Name: Marc Lindsay Title: Secretary
